Citation Nr: 1520485	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.

This matter comes before the  Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include s/p total right knee replacement due to degenerative joint disease, left shoulder internal derangement with degenerative arthritis, major depressive disorder and perforation of the right tympanic membrane, healed and asymptomatic.

2.  The preponderance of the evidence does not suggest that the Veteran is unemployable due solely to his service-connected disabilities or that it would not be possible for him to perform the physical and/or mental acts required by a sedentary job.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a January 2010 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for a TDIU, including what he needed to provide and what would be obtained by VA.
 
Treatment records were associated with the claims file and in January 2010, October 2010, January 2011, July 2011, October 2012, February 2013 and January 2015, the Veteran underwent VA examinations to ascertain the severity of his service-connected disabilities.  The examiners were asked for opinions in regard to employability and adequate opinions were provided after examination of the Veteran and review of the claims file.

II. Entitlement to a TDIU

In December 2009, the Veteran filed a claim for an increased rating and stated that he had not worked since 2002 because he was totally disabled.  The RO interpreted his statement to be a claim for a TDIU.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities include s/p total knee replacement due to degenerative joint disease, right knee rated as 60 percent disabling from January 2010, raised to 100 percent after surgery in April 2011 and returned to 60 percent in June 2011, major depressive disorder rated as 30 percent disabling from June 2006 prior to an increase to 50 percent disabling in January 2015, internal derangement with degenerative arthritis, left shoulder rated as 20 percent disabling from November 2010 and perforation, right tympanic membrane, healed and asymptomatic which has been assigned a noncompensable rating since September 1973. 

Throughout the appeal period, the Veteran's combined disability rating has been not less than 70 percent and is currently 80 percent.  He meets the schedular criteria for eligibility for a TDIU.  Thus, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board finds that the preponderance of the evidence is against the claim.

In January 2010, the Veteran underwent an examination of his joints.  It was noted he had retired in 2002 due to right knee and lower back pain.  In a January 2010 VA mental health examination, the examiner noted there was not total occupational and social impairment due to mental disorder signs or symptoms.  

In February 2010, the RO denied the claim because evidence did not factually show that the Veteran was unemployable solely to due to his service-connected disabilities, to include a right knee disability, left shoulder disability and major depressive disorder and perforation of the right tympanic membrane.  

In October 2010, the Veteran underwent a VA examination of his ears.  A rupture of the right tympanic membrane was identified that had no significant effects on his occupational and daily activities.  It was noted that his hearing loss and tinnitus had a significant effect on his "general occupational effect" due to difficulty hearing.  Notably, the Veteran is not service-connected for hearing loss or tinnitus.  

The Veteran also underwent a VA examination of his joints in October 2010.  A right knee replacement following severe degenerative joint disease of the right knee was identified.  His knee was noted to be moderately unstable.  As to the disability's impact on occupational activities, it was noted the disability caused decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength in the lower extremity and pain.  It was noted that employment would require the Veteran to be assigned differing duties and his disability might lead to increased absenteeism.  It was not indicated that the Veteran was not employable in any capacity on account of his right knee disability.

The RO reconsidered the claim in November 2010 and determined that the Veteran's "disability picture would present some impediment to obtaining or retaining some type of substantially gainful employment"; however, the RO determined the evidence did not indicate that he would be prevented from pursuing all types of employment.

In January 2011, the Veteran underwent a VA mental health examination.  Total occupational and social impairment due to mental disorder signs and symptoms was not shown.  It was found that the Veteran had major depressive disorder with symptoms that were mild to moderate and resulted in mild to moderate functional impairment.

In July 2011, the Veteran underwent a general medical examination.  As to employment, the examiner noted that the Veteran was not able to do physical employment due to constant pain in his right knee.  In addition, the examiner noted he could not concentrate which affected his ability to do sedentary employment.  It was indicated that the effects of his disabilities on his occupational activities were problems with lifting and carrying, pain and disfigurement.

In February 2013, the Veteran underwent a VA examination of his knee.  The Veteran's occupational history was noted, to include his work as a coal miner and county clerk.  The examiner opined that the Veteran was unemployable for "lower extremity work, because of his right knee disability" due to "loss of function of the knee as a result of the residual effects of multiple reconstructive knee surgeries."  

The Veteran also underwent a shoulder and arm VA examination in February 2013.  The examiner indicated that because the Veteran's reported physical limitations, his current physical examination and the severity of his bilateral shoulder pathology, the Veteran was "unemployable for upper extremity work, because of his bilateral shoulders disability functional limitations."  The examiner noted that the Veteran's musculoskeletal disabilities included neck pain, low back pain, knee arthralgia, the effect of multiple reconstructive right knee surgeries, bilateral shoulder disability and total knee arthroplasty.  Notably, the Veteran is only service-connected for a right knee disability and a left shoulder disability.  He is not service-connected for a neck disability, a back disability or a right shoulder disability.

In January 2015, the Veteran underwent a mental health examination.  It was indicated the Veteran had worked 17 to 18 years as a county clerk prior to retirement.  It was indicated he was a social man, but, that he did not have any hobbies and could not be active so he spent most of his time watching television.  It was noted that his depression was secondary to his physical disabilities that had caused him to be less active.  It was indicated that symptoms of depression occurred on a daily basis with sad mood, occasional crying spells, insomnia with frequent awakenings, fluctuating appetite, irritability, poor concentration and memory, lethargy, fatigue and chronic pain.  At the examination, the Veteran walked slowly with a cane.  He was noted to be attentive and cooperative.  There was no evidence of any thought disorder.  He made one error on the serial sevens, but completed other memory tasks correctly.  The examiner diagnosed recurrent moderate major depressive disorder and mild unspecified neurocognitive disorder.   The examiner noted that the primary service-connected diagnosis was the major depressive disorder and that the neurocognitive disorder was of unknown origin and was not connected to the depressive disorder.  The examiner indicated it might have been due to boxing in the past.  The examiner opined that the effect of major depression on the Veteran's occupational and social functioning would be "causing reduced reliability and productivity in the sense that there are times that he does not feel like doing things, does not have the energy or interest . . ."  The examiner indicated the Veteran seemed to have social support and could perform the activities of daily living independently.

Overall, the evidence does not demonstrate that the Veteran is or has been precluded from doing all forms of employment due solely to his right knee disability, left shoulder disability, major depressive disorder and perforated right tympanic membrane.  The Veteran's physical abilities are affected by his right knee and left shoulder limitations; but, he also has limitation caused by disability in his neck, back and right shoulder as well.  In addition, the most recent mental health examination appears to indicate lack of motivation and that the Veteran may have cognitive impairment that is not due to his service-connected psychiatric condition.

The Veteran's combined 70 percent disability rating does indicate that his service-connected disabilities may preclude the Veteran from doing certain types of work.  However, the evidence does not demonstrate that the Veteran is or has been prohibited from doing all forms of employment due solely to his service-connected conditions.  As mentioned, the inability to find job or to perform a particular job does not meet the standard required for increased benefits on the basis of individual unemployability.  

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for a TDIU is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


